DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 1/25/2022 has been entered.  
Claims 1, 4-6, 12-14 and 27-28 remain pending for this application.  The Applicant’s amendments to the Specification and Drawings are sufficient and have overcome each and every objection previously set forth in the Non-Final Office Action dated 11/15/2021.  
The applicant is thanked for their detailed responses and explanations provided in their arguments and remarks.
Response to Arguments
Applicant's arguments regarding the 35 USC 102 (a)(1) and 35 USC 103 rejections of Claims 1-14 and 20 have been considered but are moot because the arguments do not apply to the references being used in the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz et al. (WO 2016022744 – hereafter referred to as Lenz) and further in view of Tansey et al (EP 0870693 – hereafter referred to as Tansey).
In regards to Claim 1, Lenz teaches: A closure (Lenz – 100D, Closure) for a container (104, container) wherein the container has an open end and a closed end (The container is defined with an container mouth – 108 – the only opening) with a crimp at an uppermost edge of the open end (Paragraph 00146 defines the mouth, 108, has a cross sectional configuration that the closure is adapted to engage), the closure being configured to engage the open end of the container (Paragraph 0146), wherein the closure (100) comprises: a collar (Base – 112D using embodiment Captured by Figure 56) configured to engage the container (112D has a continuous lip that engages container opening as in Figure 56); a lid (116 – lid) connected to the collar by at least one hinge (Generally annotated in all embodiments by the part number 120 – hinge); wherein to facilitate engagement the collar is configured to extend over and surround the open end of the container (Paragraph 00150 describes this limitation) such that an inner surface impinges on (Skirt – 128 and locking bead – 132 on the internal surface), or is immediately adjacent to (Paragraph 00150 describes bead – 132 and rim flange 136 in a snap fit engagement), an outer surface of the open end of the container (outer surface flange – 136 engages the inner depending bead 132), (NOT TAUGHT) {Multiple Beads and bead geometry on the interior of the inner surface of the collar}wherein a plurality of beads extend outwardly from the inner surface of the collar to fixedly hold the collar in engagement with the container, wherein the plurality of beads are located substantially uniformly relative to each other and occupy less than 50% of the inner surface of the collars wherein the plurality of beads are located in the same plane or an adjacent horizontal plane, wherein the beads are provided in one of two shapes to define primary beads and secondary beads, wherein the beads in the same plane are of the same shape, wherein primary beads and secondary beads have a general shape defined by a lowermost part that is shallow and extends away from the inner surface of the collar in at least one of a curved, sloped, linearly or substantially linearly or a combination thereof before arriving at a lip, and wherein each of said lips are in the same or substantially the same radial plane and said lips extend from the inner surface substantially perpendicular, and wherein the lips of the primary beads and secondary beads are in the same radial plane to collectively engage the crimp.
Lenz, as a disclosure on the variations of the collar closure structure, does not teach multiple variations of the collar’s engagement bead concept.  
Tansey, in a similar disclosure on the concept of using differing bead geometries to enhance the effectiveness of capping operations, teaches relevant concepts.  Tansey’s annotated diagram follows:

    PNG
    media_image1.png
    840
    906
    media_image1.png
    Greyscale

Examiner's Annotated Diagram AA
However, Tansey, in a similar disclosure on container closures for high speed capping operations , teaches: wherein a plurality of beads (Tansey, 18- ribs) extend outwardly from the inner surface of a similar collar to fixedly hold the collar in engagement with the container (Page 3, Column 4, Lines 51-55 – “The rib-18 formed to engage with the retaining flange on the container…”), wherein the plurality of beads are located substantially uniformly relative to each other (Page 3, Column 4,  Lines 55-56) and occupy less than 50% of the inner surface of the collars (Page 3 Column 2, Line 56 through Page 4, Column 5, Line 5 – Rib segments occupy a range from 0-50% to 0-65% to 0-80%, the range from 0-80% will be examined) wherein the plurality of beads are located (In an apparent choice of limitations, and consistent with further limitations within this claim, the beads will be assumed to be in adjacent horizontal planes defined by the center of mass of A and B (See Examiner’s Annotated Diagram AA – Items CM A and CM B) associated with their overall shape) (NOT SELECTED FOR EXAMINATION){extend from the inner surface substantially perpendicular (Both extend from the interior surface of the cap in a substantially perpendicular fashion), and wherein the lips of the primary beads and secondary beads are in the same radial plane to collectively engage the crimp (Both Tab A and Tab B has the lip – 19, that engages the crimp in the same plane – Paragraph 0003 – in order to balance rapid capping stresses with container closure integrity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the single bead of Lenz with dual bead design concept characteristics of Tansey (Ribs A and B, with varying profiles but aligned lips) in order to combine the concept of varying rib geometry to improve capping operations and closure integrity (Paragraph 0003). 
The modified container and collared closure of Lens has a percent range of circumference of the collar of 0-80%, which overlaps significantly (The claimed limitation is 0-50% - so 100% of the range is covered in the prior art) with the claimed limitation. 
However, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the range of Lenz from the bead coverage of  0-80% of the inner circumference because Applicant has not disclosed that the limitation of bead coverage range of 0-50% of the inner circumference provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with  because the arrangement and configuration of beads in both instances serve to improve the capping characteristics of the closure.Therefore, it would have been an obvious matter of design choice to further modify the modified container and closure of Lenz to obtain the invention as claimed.
	In regards to Claim 4, Lenz as previously modified, teaches: that the bead (152) and be segmented or continuous.
Lenz does not explicitly teach a number of beads or a bead range.
However, Tansey teaches: wherein between 16-40 beads (Tansey, Examiner’s Annotated Diagram AA, Parts A and B) of both types are provided (Page 4, Column 5, Lines 35-45 describe the distribution of 4-10 per quadrant of the cap or 16-40 for the entire cap – to  maintain and reinforce the cap’s strength and structure – Page 4, Column 5, Lines 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have clarified the single or multi-bead of Lenz with dual bead numbers and distribution characteristics of Tansey (Ribs A and B evenly distributed on the inner circumference of the closure with 16-40 ribs) in order to combine the concept of varying rib geometry to improve capping operations while maintaining and strengthening the cap structure Page 4, Column 5, Lines 23-25).
The modified container and collared closure of Lens has a number of detents or ribs (16-40), which does not exactly match the claimed limitation. 
However, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the range of Lenz from 16-40 beads or ribs on the inner circumference surface because Applicant has not disclosed that the limitation of bead coverage range of 6-8 of the inner circumference provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with  because the arrangement and configuration of beads in both instances were to improve the capping characteristics of the closure.
Therefore, it would have been an obvious matter of design choice to further modify the modified container and closure of Lenz to obtain the invention as claimed.
In regards to Claim 5, Lenz as previously modified, continues to teach: sealing beads that engage the collar: wherein the beads occupy between 0-50% of the inner surface of the collar.
This bead coverage overlaps significantly (though not entirely) with the claimed limitation of 10-45%.
However, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the current range of Lenz from the bead coverage of  0-50% of the inner circumference because Applicant has not disclosed that the limitation of bead coverage range of 10-45% of the inner circumference provides an advantage, is used for a particular purpose, or solves a stated problem beyond what is already disclosed in the prior art. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with either range of sealing beads because the arrangement and configuration of beads in both instances were to improve the capping characteristics of the closure as required by the closure design.Therefore, it would have been an obvious matter of design choice to further modify the modified container and closure of Lenz to obtain the invention as claimed.
In regards to Claim 6, Lenz, as modified previously, continues to teach: wherein the beads are located in two adjacent planes, and wherein the beads in each plane are located uniformly to each other and are offset with the location of the beads in the adjacent plane (See the limitations, modifications and motivations are further described and rejected in the parent claim).
In regards to Claim 27, Lenz continues to teach: wherein the beads occupy between 0-50% of the inner surface of the collar
This bead coverage overlaps significantly (though not entirely) with the claimed limitation of 10-45%.
However, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the current range of Lenz from the bead coverage of  0-50% of the inner circumference because Applicant has not disclosed that the limitation of bead coverage range of 15-30% of the inner circumference provides an advantage, is used for a particular purpose, or solves a stated problem beyond what is already disclosed in the prior art. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with either range of sealing beads because the arrangement and configuration of beads in both instances were to improve the capping characteristics of the closure as required by the closure design.Therefore, it would have been an obvious matter of design choice to further modify the modified container and closure of Lenz to obtain the invention as claimed.
In regards to Claim 28, Lenz continues to teach: wherein the beads occupy 0-50% of the inner surface of the collar.
This bead coverage overlaps significantly (though not entirely) with the claimed limitation of 10-45%.
However, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the current range of Lenz from the bead coverage of  0-50% of the inner circumference because Applicant has not disclosed that the limitation of bead coverage range of 17-30% of the inner circumference provides an advantage, is used for a particular purpose, or solves a stated problem beyond what is already disclosed in the prior art. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with either range of sealing beads because the arrangement and configuration of beads in both instances were to improve the capping characteristics of the closure as required by the closure design.Therefore, it would have been an obvious matter of design choice to further modify the modified container and closure of Lenz to obtain the invention as claimed.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz as modified by Taney, and in further in view of Mengeu et al. (US 20090223967 – hereafter referred to as Mengeu).
In regards to Claim 12, Lenz, as modified previously, continues to  teach a collar that engages a crimped rim with segmented or continuous detents or ribs.
Lenz does not explicitly disclose additional structures within the collar that engages or limits the travel of the crimp within the collar.
However, in a similar disclosure on an overcap container, Mengeu teaches: further comprising a plurality of vertical or substantially vertical ribs (Mengeu, 44 – ribs)  extending from the inner surface of the collar (Paragraph 0034 – ribs extent between the ring – 42 – inner wall, and the skirt – 18 – outer all or collar), and wherein the collar is provided with a rim at the uppermost part thereof (See Mengeu, Figure 6 and 7 where the rim is formed by the bottoms of the ribs) which is spaced apart from the inner surface of the collar (the ribs separate the inner surface of the collar), and wherein said ribs (44) support the rim (Paragraph 0009 – the closure has spaced ribs in order to stiffen – read as strengthen – the closure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the container and closure of Lenz with the collar stiffening ribs of Mengeu (ribs – 44, ring – 42 and skirt or collar – 18) in order to combine the concept of stiffening ribs within the collar while maintaining and strengthening the cap structure (Paragraph 0009). 
In regards to Claim 13, Lenz as previously modified, teaches: wherein said ribs are sized to provide an abutment means to limit the travel of the container into the collar (The ribs, as described in the parent claim provide this function). It should be noted a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regards to Claim 14, Lenz continues to teach: wherein the lid is provided with a double wall that is sized such that when the closure is in a closed orientation an outer wall and an inner wall of the lid surround the rim of the collar (Lenz, See figures 55 and 58 where this limitation is met.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De Candido et al. (US 20060163265) discloses tamper evident lid with various detent and rib configurations as well as general features relevant to the scope and structure of the claimed invention.
Shiffer et al. (US 20070114236) discloses ribs, cover with skirt and reinforcing on rim as well as general features relevant to the scope and structure of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731